Citation Nr: 1707271	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-21 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to October 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision in which the RO denied the Veteran's request to reopen a previously denied claim for service connection for a back disorder.  A notice of disagreement (NOD) was received in March 2011, and a statement of the case (SOC) was issued in August 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2011.  A supplemental SOC (SSOC) was issued in December 2013.

In July 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In January 2015, the Board granted the Veteran's request to reopen a claim for service connection for a back disorder, and remanded the claim for service connection, on the merits to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  After accomplishing further action, the  AMC continued to deny the claim on appeal (as reflected in a May 2015 SSOC) and returned the matter  to the Board for further consideration.  

This appeal is appeal is now being processed using the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems.  

As noted, the  agency of original jurisdiction (AOJ) last adjudicated the claim on appeal in May 2015.  In June 2016,  additional pertinent VA treatment records were added to the claims file.  The AOJ has not since adjudicated the claim in light of these records.   Nevertheless, as the he Board is remanding the claim  on appeal for further development,  the additionally received will be considered when the claim is readjudicated on remand.    

For reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the  Veteran when further action, on his part,  is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining matter on  appeal is warranted, even though such will, regrettably, further delay the appellate decision on this matter. 

In January 2015, the Board remanded the Veteran's claim for service connection for a back disability to obtain a VA examination.  The Board instructed the VA examiner to identify all diagnosed spine disability(ies) and for each diagnosed disorder, render an opinion as to whether it was at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or was otherwise medically related to service.  The Board also asked the AOJ to obtain any outstanding, pertinent records from the VA Medical Center (VAMC) in Loma Linda, California since May 2013, and send the Veteran a letter requesting that he provide sufficient information and authorization to obtain any additional evidence not currently of record.  

Pursuant to the January 2015 Board remand, in January 2015, the AOJ obtained and associated additional VA treatment records and sent the Veteran and his representative a letter requesting that he provide sufficient information and authorization to obtain any additional evidence not currently of record.  In addition, the Veteran was afforded a VA examination in May 2015 to determine the etiology of his back disorder.  The VA examiner indicated  a thorough review of the record, and  indicated  that the Veteran had a diagnosis of mild arthritis, which was present in the spine.  The examiner stated that there was no evidence in the STRs of back pain during service, nor any evidence of trauma to the spine.  The examiner acknowledged the Veteran's statements of an in-service injury due to carrying heavy machinery, but opined that "without direct evidence of trauma, it [was] highly unlikely that the Veteran's current degenerative disc disease [was] due to carrying heavy machinery" during his period of service.  Instead, the examiner found that "[arthritis was] much more likely to be due to natural causes, and the amount of arthritis present [was] equivalent to what [was] seen in the civilian population."

However, in rendering the opinion expressed, the  VA examiner failed to discuss the positive nexus opinions in the record, as well as the Veteran's in-service complaint of back pain.  The record contains numerous positive nexus opinions from the Veteran's private treating physicians.  In November 2012, Dr. L.B. indicated that he had treated the Veteran for acute lumbosacral strain in March 2011 and stated that a magnetic resonance imaging (MRI) revealed back disabilities that were "due to an old injury."  In August 2014, Dr. M.P. indicated that he had treated the Veteran for his low back condition, reviewed the Veteran's VA treatment records, x-rays, and MRI, and opined "that it [was] least as likely as not that his low back condition [was] a result of his condition while in military service."  Dr. M.P. also took into consideration that the Veteran handled heavy machinery during his active duty, and concluded that "[handling machinery caused] his lumbar condition to worsen over time."  The VA examiner did not address these private physician opinions.  Furthermore, a review of the Veteran's service treatment records (STRs) reflects that in an October 1971 separation report of medical examination, the examining physician noted an abnormal spine and musculoskeletal evaluation and that the Veteran experienced "tearing pain" in the right scapula with lifting.  Thus, contrary to what the VA examiner stated in his opinion, the STRs do show evidence of back pain during service.  The VA examiner failed to address this notation.  

Under these circumstances, the Board finds that the record does not include adequate medical opinion evidence to resolve the claim for service connection for a back disability, on the merits, and that further development in this regard is warranted.  See  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Stegall, 11 Vet. App. at 271; Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA has provided a VA examination or obtained a medical opinion, it is required to provide or obtain one that is adequate for the purpose sought).

Accordingly, the AOJ should obtain an addendum opinion from the May 2015 VA examiner (or from another appropriate physician based on claims file review, if possible) addressing the etiology of the Veteran's current back disability and based on the full consideration of all pertinent evidence.  The AOJ should only arrange for further examination of the Veteran if deemed medically necessary in the judgment of the individual designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) ((2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.   If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to obtaining further medical opinion in connection , to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claim file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Loma Linda, CA, and that records from that facility dated through June 2016 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain all pertinent, outstanding records of evaluation and/or treatment of the Veteran since June 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  In adjudicating the claim, the AOJ should consider all relevant evidence added to the claims file that has not been considered (to include the VA treatment records received in January 2016, as  referenced in the Introduction, above)..
Accordingly, this matter is hereby s REMANDED for the following action:

1.  Obtain from the Loma Linda VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since June 2016.  Follow the procedures set forth in 38 C.F.R.           § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the May 2015 VA examiner.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail.

With respect to the diagnosed low back disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically related to service.

In providing the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, to particularly include the October 1971 separation report of medical examination noting that the Veteran experienced a "tearing pain" in the right scapula with lifting, and the numerous positive private nexus opinions.  If the examiner does not agree with the positive nexus opinions, he should clearly so state, and explain why.

The examiner must also consider and discuss all lay assertions, to include the Veteran's competent assertions as to the nature, onset, and continuity of relevant symptoms.  In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and that the lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, he or she should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for a back disorder.  

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim for service connection, apply the provisions of 38 C.F.R. § 3.655(b).

Otherwise, adjudicate the claim for service connection, on the merits, in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual file(s) since the last adjudication, including VA treatment records received in January 2016, and any evidence received pursuant to this remand), and legal authority.  

8.  If the benefit sought on appeal remains denied, furnish to the  Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all deteminations, and afford them an appropriate time  period for response. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


